Exhibit 10.1

Form of Grant Acceptance

 

Dear                     :

                       , 20    

As you were previously advised, on February 18, 2009 (the “Grant Date”), the
Compensation Committee (the “Committee”) of the Board of Directors of Liberty
Global, Inc. (the “Company”) approved the Award to you pursuant to the Liberty
Global, Inc. 2005 Incentive Plan (As Amended and Restated Effective October 31,
2006) (the “LGI Incentive Plan”) of the aggregate number of restricted share
units (“RSUs”), each representing the right to receive one share of Series A
Common Stock (the “RSU Award”), set forth on the signature page hereto. The RSU
Award represents the method of payment selected by the Committee for the
                    , 2009 installment of your Earned Award under the Company’s
Senior Executive Performance Incentive Plan (As Amended and Restated Effective
May 2, 2007) (the “Performance Plan”) and equals                      of the
portion of your Earned Award due on such installment date. Capitalized terms
used and not otherwise defined in this Grant Acceptance have the meaning
ascribed thereto in the Performance Plan, including, where applicable, the LGI
Incentive Plan. The RSU Award will vest in full on                     , 2009,
subject to forfeiture or acceleration as provided in Article IV and Section 5.2
of the Performance Plan. Upon forfeiture of any unvested RSUs, such RSUs will be
immediately cancelled and you will cease to have any rights with respect
thereto. You will have no rights of a stockholder with respect to any shares of
Common Stock represented by any RSUs included in the RSU Award unless and until
such time as shares of Common Stock represented by vested RSUs have been
delivered to you as described below. The RSU Award is subject to all of the
terms and conditions of your Participation Certificate, the Performance Plan and
the LGI Incentive Plan, and administrative interpretations of the Committee
under the Performance Plan and LGI Incentive Plan.

As soon as practicable after the vesting of the RSUs included in the RSU Award,
and subject to the withholding referred to below, the Company will cause to be
delivered to you a statement of holdings reflecting that the shares of Common
Stock represented by such vested RSUs are held for your benefit in
uncertificated form by the third party service provider designated by the
Company (currently UBS Financial Services Inc.). Delivery will be deemed
effected for all purposes when the statement of holdings reflecting such shares
of Common Stock has been delivered personally to you or, if delivery is by mail,
when the statement of holdings has been deposited in the United States mail,
addressed to you.

To the extent that the Company is subject to withholding tax requirements under
any national, state, local or other governmental law with respect to the vesting
of all or any portion of the RSU Award, the Company shall withhold from the
shares of Common Stock represented by the vested RSUs and otherwise deliverable
to you a number of shares of Common Stock with an aggregate Fair Market Value
equal to the amount required to be withheld by the Company under such tax laws
in connection with the vesting of such RSUs, as determined by the Company (the
“Required Withholding Amount”), unless you remit the Required Withholding Amount
to the Company in cash in such form and by such time as the Company may require
or other provisions for withholding such amount satisfactory to the Company have
been made. Notwithstanding any other provision of this Grant Acceptance, the
delivery of any shares of Common Stock represented by vested RSUs may be
postponed until any required withholding taxes have been paid to the Company.

Your acceptance hereof shall evidence your explicit and unambiguous consent to
the collection, use and transfer, in electronic or other form, of your personal
data by and among, as applicable, your employer (the “Employer”) and the Company
and its subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Performance Plan. You
understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, bonus and employee benefits, nationality, job
title and description, any shares of stock or directorships or other positions
held in the Company, its subsidiaries and affiliates, details of the RSU Award,
for the purpose of implementing, administering and managing the Performance Plan
(“Data”).

 

1



--------------------------------------------------------------------------------

You understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Performance Plan, that
these recipients may be located in your home country or elsewhere, and that the
recipients’ country (e.g. the United States) may have different data privacy
laws and protections than your country. You understand that you may request a
list with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the sole purpose of implementing, administering and managing
your participation in the Performance Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom you may
elect to deposit any shares of Common Stock acquired upon settlement of the RSU
Award.

You understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Performance Plan. You understand
that you may at any time view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing your local human resources representative. You understand, however,
that refusing or withdrawing your consent may affect your continued ability to
participate in the Performance Plan. For more information on the consequences of
a refusal to consent or withdrawal of consent, you may contact your local human
resources representative.

Please signify your acceptance of the RSU Award in payment of             of the
            , 2009 installment of your Earned Award by selecting “ACCEPTED”
where indicated no later than             , 2009. The RSU Award will not be
deemed granted until you accept the RSU Award.

Liberty Global, Inc.

 

Grant No.

                                                           

Number of RSUs (Series A Common Stock) Awarded:

 

                                                 

ACCEPTED:

                                       
                                                           

Grantee Name:

                                                      

Address:

                                                      
                                                  

Optionee ID:

                                           

 

2